DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
This communication is in response to applicant's amendment filed on 03/09/2021. Claims 1-15 are presently pending for examination. Claims 1, 3, 6, 8, 11, and 13 have been amended. No claims are cancelled or newly added.

Response to Arguments
Claim Objection: 
Applicant' s arguments with respect to objection of claims 1, 3, 6, 8, 11, and 13 have been considered. The objection of claims 1, 3, 6, 8, 11, and 13 have been withdrawn in view of the amendment to claim.

Claim Rejections - 35 U.S.C. § 101:
Applicants’ arguments with respect to claim(s) 1-15 have been fully considered and are persuasive.  The rejection of 35 U.S.C. §101 regarding claim(s) 1-15 have been withdrawn in view of the examiner’s amendment to claim. 

EXAMINER’S AMENDMENT
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided 
Authorization for this examiner's amendment was given in a telephone interview with Shouvik Biswas (Reg. No. 68,439) on 05/11/2021. 

The application has been amended as follows:

Please replace claim 1 with:
1. (Currently amended)  A method for vetting a mobile application, the method comprising:
determining if the mobile application includes malware using one or more first tier computing resources, wherein determining if the mobile application includes malware using one or more first tier computing resources comprises communicatively coupling the mobile application to one or more first tier computing resources of an emulation environment, transmitting one or more spoofed checkable artifacts from the one or more first tier computing resource of the emulation environment to the mobile application, and analyzing interactions between the mobile application and the emulation environment based on the one or more spoofed checkable artifacts to determine the presence of malware in the mobile application ;
if the mobile application is determined to not include malware using the one or more first tier computing resources:
determining if the mobile application includes malware using one or more second tier computing resources, wherein determining if the mobile application includes malware using one or more second tier computing resources comprises communicatively coupling the mobile application to one or more second tier computing resources of an emulation environment, transmitting one or more spoofed checkable artifacts from the one or more second tier computing resources of the emulation environment to the mobile application, and analyzing interactions between the mobile application and the emulation environment based on the one or more spoofed checkable artifacts to determine the presence of malware in the mobile application, wherein the one or more first tier computing resources are cheaper, have more checkable artifacts, and are more scalable than the one or more second tier computing resources; and
if the mobile application is [[not]] determined to not include malware using the one or more second tier computing resources:
determining if the mobile application includes malware using one or more third tier computing resources, wherein determining if the mobile application includes malware using one or more third tier computing resources comprises communicatively coupling the mobile application to one or more third tier computing resources of an emulation environment, transmitting one or more spoofed checkable artifacts from the one or more third tier computing resources of the emulation environment to the mobile application, and analyzing interactions between the mobile application and the emulation environment based on the one or more spoofed checkable artifacts to determine the presence of malware in the mobile application, wherein the second tier computing resources are cheaper, have more checkable artifacts, and are more scalable than the one or more third tier computing resources.

Please replace claim 6 with:
6. (Currently amended)  A system for vetting a mobile application, comprising:
one or more processors; and
memory storing one or more programming instructions that when executed by the one or more processors cause the one or more processors to:
determine if the mobile application includes malware using one or more first tier computing resources, wherein determining if the mobile application includes malware using one or more first tier computing resources comprises communicatively coupling the mobile application to one or more first tier computing resources of an emulation environment, transmitting one or more spoofed checkable artifacts from the one or more first tier computing resource of the emulation environment to the mobile application, and analyzing interactions between the mobile application and the emulation environment based on the one or more spoofed checkable artifacts to determine the presence of malware in the mobile application ;
if the mobile application is determined to not include malware using the one or more first tier computing resources:
determine if the mobile application includes malware using one or more second tier computing resources, wherein determining if the mobile application includes malware using one or more second tier computing resources comprises communicatively coupling the mobile application to one or more second tier computing resources of an emulation environment, transmitting one or more spoofed checkable artifacts from the one or more second tier computing resources of the emulation environment to the mobile application, and analyzing interactions between the mobile application and the emulation environment based on the one or more spoofed checkable artifacts to determine the presence of malware in the mobile application, wherein the one or more first tier computing resources are cheaper, have more checkable artifacts, and are more scalable than the one or more second tier computing resources; and
if the mobile application is [[not]] determined to not include malware using the one or more second tier computing resources:
determine if the mobile application includes malware using one or more third tier computing resources, wherein determining if the mobile application includes malware using one or more third tier computing resources comprises communicatively coupling the mobile application to one or more third tier computing resources of an emulation environment, transmitting one or more spoofed checkable artifacts from the one or more third tier computing resources of the emulation environment to the mobile application, and analyzing interactions between the mobile application and the emulation environment based on the one or more spoofed checkable artifacts to determine the presence of malware in the mobile application, wherein the second tier computing resources are cheaper, have more checkable artifacts, and are more scalable than the one or more third tier computing resources.

Please replace claim 11 with:
11. (Currently amended)  A non-transitory computer readable storage medium having stored thereon a set of instructions for vetting a mobile application, wherein the set of instructions when executed by a computing device, cause the computing device to:
determine if the mobile application includes malware using one or more first tier computing resources, wherein determining if the mobile application includes malware using one or more first tier computing resources comprises communicatively coupling the mobile application to one or more first tier computing resources of an emulation environment, transmitting one or more spoofed checkable artifacts from the one or more first tier computing resource of the emulation environment to the mobile application, and analyzing interactions between the mobile application and the emulation environment based on the one or more spoofed checkable artifacts to determine the presence of malware in the mobile application ;
if the mobile application is determined to not include malware using the one or more first tier computing resources:
determine if the mobile application includes malware using one or more second tier computing resources, wherein determining if the mobile application includes malware using one or more second tier computing resources comprises communicatively coupling the mobile application to one or more second tier computing resources of an emulation environment, transmitting one or more spoofed checkable artifacts from the one or more second tier computing resources of the emulation environment to the mobile application, and analyzing interactions between the mobile application and the emulation environment based on the one or more spoofed checkable artifacts to determine the presence of malware in the mobile application, wherein the one or more first tier computing resources are cheaper, have more checkable artifacts, and are more scalable than the one or more second tier computing resources; and
if the mobile application is [[not]] determined to not include malware using the one or more second tier computing resources:
determining if the mobile application includes malware using one or more third tier computing resources, wherein determining if the mobile application includes malware using one or more third tier computing resources comprises communicatively coupling the mobile application to one or more third tier computing resources of an emulation environment, transmitting one or more spoofed checkable artifacts from the one or more third tier computing resources of the emulation environment to the mobile application, and analyzing interactions between the mobile application and the emulation environment based on the one or more spoofed checkable artifacts to determine the presence of malware in the mobile application, wherein the second tier computing resources are cheaper, have more checkable artifacts, and are more scalable than the one or more third tier computing resources.

Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner's statement of reasons for allowance:
Independent Claim(s) and their respective dependent claims are allowable over prior arts since the prior arts taken individually or in combination fails to particular discloses, fairly suggest or render obvious the following italic limitations:

In claims 1, 6 and 11:
“determining if the mobile application includes malware using one or more third tier computing resources, wherein determining if the mobile application includes malware using one or more third tier computing resources comprises communicatively coupling the mobile application to one or more third tier computing resources of an emulation environment, transmitting one or more spoofed checkable artifacts from the one or more third tier computing resources of the emulation environment to the mobile application, and analyzing interactions between the mobile application and the emulation environment based on the one or more spoofed checkable artifacts to determine the presence of malware in the mobile application, wherein the second tier computing resources are cheaper, have more checkable artifacts, and are more scalable than the one or more third tier computing resources” in combination with other limitations 
The closest prior art made of record are:
Ahmadzadeh et al. (US 2017/0134405 A1, cited by the applicant in the 03/03/2020 IDS) teaches triggering malicious activities by malicious applications using a behavioral analysis algorithm and dynamic resource provisioning.
Zheng Yan (US 2017/0004303 A1, cited by the applicant in the 03/03/2020 IDS) teaches running an application in a real environment; recording behaviors of the application at runtime of the application; extracting behavior patterns from the recorded behaviors; and comparing the extracted behavior patterns with at least one of basic patterns of normal applications or patterns previously recorded for the application. 
Tuvell et al. (US 2007/0240217 A1) teaches detecting malware by modeling the behavior of malware and comparing a suspect executable with the model.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG-FENG HUANG whose telephone number is (571)272-6186.  The examiner can normally be reached on Monday-Friday: 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni A Shiferaw can be reached on (571) 272-3867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHENG-FENG HUANG/Primary Examiner, Art Unit 2497